DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendment to the specification dated 01/05/2022 has been entered.

Election/Restrictions
As stated in the office action dated December 15, 2021, the restriction requirement among Species I-VII has been withdrawn and claims 11, 18, 21-23, and 37 are no longer withdrawn.

Allowable Subject Matter
Claims 1-37 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art failed to teach the specific combination of claimed elements of the instant application. Specifically, the use, in venetian blinds, of the tilt mechanism to actuate the drive mechanism when the slats are being tilted from open to closed. 
US Pat. 10,533,371 – Chen et al. teaches the use of the tilt mechanism to actuate the drive mechanism, but the mechanism and its use are materially different in that the mechanism consists of a dog latch to release the drive mechanism to deploy the window covering from a stowed position, and the slat tilt position is not a consideration, as the slats are not tilted when the window covering is in a stowed condition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Pub. US 2002/0059987 A1 – Coleman et al.
Discloses a different solution to the problem of a bottom rail not tilting along with the slats.
US Pat. 8,844,603 – Anti et al.
Discloses a different solution to the problem of light leaks in venetian blinds.
PG Pub. US 2010/0258253 A1 – Cheng
Discloses a venetian blind in which the tilt mechanism is actuated by the lift mechanism.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/J.W.H./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634